UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/2/21




  In re Dynagas LNG Partners LP Securities
                                                                 19-cv-4512 (AJN)
  Litigation
                                                                      ORDER



ALISON J. NATHAN, District Judge:


       On May 21, 2021, Lead Plaintiffs FNY Partners Fund LP, Mario Epelbaum, and Scott

Dunlop, along with Plaintiff Irving Braun, filed a motion seeking, inter alia, preliminary

approval of the proposed settlement and preliminary certification of Plaintiffs as a class. Dkt.

No. 136. Included with the motion were a Stipulation and Agreement of Settlement

(“Stipulation”), a Proposed Order Preliminarily Approving Settlement. Approving Form of

Class Notice, and Setting Hearing Date for Final Approval of Settlement (“Proposed Order”), a

proposed Notice to distribute to class members, and a proposed Summary Notice, among other

documents. Dkt. Nos. 135 & 136, Ex. A. The Court has reviewed these submissions, as well as

the accompanying Memorandum of Law in support of Lead Plaintiffs’ motion, and is inclined

to issue the Proposed Order, subject to hearing from the parties with respect to the following

concerns:

       First, the Stipulation mentions a “confidential supplemental agreement” between the

Lead Plaintiff and Dynagas, concerning the circumstances under which Dynagas shall have the

right to terminate the settlement. Stipulation ¶ 37. The Court notes that although courts have

approved settlements that reference such confidential agreements, they have generally done so

only after the parties have filed the confidential agreement with the court under seal. See, e.g.,
Spann v. J.C. Penney Corp., No. CV 12-0215, 2016 WL 297399, at *14 (C.D. Cal. Jan. 25,

2016).

         Second, the Proposed Order includes a paragraph, entitled “Stay and Temporary

Injunction,” that purports to enjoin Lead Plaintiffs and all other members of the Settlement Class

from commencing or prosecuting any of the released claims against all of the released defendants

pending final determination of whether the Settlement will be granted final approval. Proposed

Order ¶ 21. The paragraph does not indicate why the Court should impose such restrictions and

provides no authority for the proposition that the Court should issue such an injunction.

         In light of the foregoing, the Court hereby ORDERS the following:

            1. The parties are ORDERED to file the confidential supplemental agreement under

                seal with the Court by June 9, 2021, or, in the alternative, to show cause in writing

                by that same date why the agreement should not be filed with the Court.

            2. If the parties wish to keep paragraph 21 in the Proposed Order, they are

                ORDERED to submit a supplemental brief by June 9, 2021 providing authority

                for why the Court can and should issue such an injunction.

         SO ORDERED.


 Dated: June 2, 2021
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
